Citation Nr: 1219143	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  10-32 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected hypertension.

2.  Entitlement to a compensable disability rating for hypertension, prior to January 2, 2011.

3.  Entitlement to a disability rating in excess of 10 percent for hypertension, from January 2, 2011.

4.  Entitlement to a disability rating in excess of 20 percent for prostatitis, prior to April 27, 2011.

5.  Entitlement to a disability rating in excess of 40 percent for prostatitis, from April 27, 2011.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2009 and October 2009 of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).

Procedural History

The Veteran was initially granted entitlement to service connection for hypertension and prostatitis in 1977, at which time he was awarded noncompensable disability ratings for each condition.  

On January 6, 2009, the Veteran submitted claims of entitlement to increased disability ratings for both his hypertension and prostatitis.  A March 2009 rating decision initially continued the Veteran's noncompensable disability ratings.  However, following the review of additional evidence, a subsequent rating decision was issued in May 2009, which increased the Veteran's disability rating for prostatitis from noncompensable to 20 percent disabling, effective from the date of claim (January 6, 2009), and continued the noncompensable disability rating for hypertension.  The Veteran submitted a notice of disagreement (NOD) with these assignments in June 2009, and timely perfected his appeal in July 2010.

Simultaneously, the Veteran submitted a claim of entitlement to service connection for ED, to include as secondary to his service-connected hypertension.  The RO issued a rating decision in October 2009, which denied the claim.  The Veteran submitted a NOD in association with this denial later in October 2009, and timely perfected his appeal in October 2010.

The RO combined the Veteran's two appeals and issued a supplemental statement of the case (SSOC) in December 2010 that continued the previously assigned disability ratings and denial of service connection.  In March 2011, however, the RO issued a rating decision that increased the Veteran's disability rating for hypertension, increasing it from noncompensable to 10 percent disabling, effective January 2, 2011.  A March 2011 SSOC was issued to reflect this assignment.  In June 2011, the RO issued a rating decision that also increased the Veteran's disability rating for prostatitis, increasing it from 20 percent to 40 percent disabling, effective from April 27, 2011.  A June 2011 SSOC was issued to reflect this assignment.

In November 2011, the Veteran testified before the undersigned Veterans Law Judge via video conference between the Jackson, Mississippi, RO and the Board's Central Office in Washington, DC.  A transcript of that proceeding has been prepared and associated with the Veteran's claims file.

With respect to the Veteran's increased disability rating claims, although the Veteran has been granted an increase for each disability, these increases did not constitute a full grant of the benefits sought.  As such, the increased rating issues remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).



Employability

In adjudicating the current appeal for increased disability ratings, the Board has also not overlooked the United States Court of Appeals for Veterans Claims (Court) recent holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability when the claimant contends he or she is unable to work due to a service connected disability).  Although the Veteran has indicated that his service-connected hypertension and prostatitis are more severe than currently contemplated by their assigned disability ratings, he has not indicated that he is unemployable, nor has any physician indicated that he is unemployable solely due to the service-connected disabilities currently on appeal.  As such, the Board does not find the application of Rice in this case to be appropriate. 

Referred Issue

The issue of entitlement to service connection for headaches, to include as secondary to service-connected hypertension, has been raised by the record (see Veteran's Statement, February 3, 2011), but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran currently suffers from ED that is the result of a disease or injury in active duty service, nor is it secondary to or aggravated by a service-connected disability.


2.  Prior to January 2, 2011, although the Veteran's hypertension required continuous medication for control, the diastolic pressure was not predominantly 100 mmHg or more, nor was the systolic pressure predominantly 160 mmHg or more.

3.  From January 2, 2011, the Veteran's hypertension is characterized by diastolic pressure predominantly 100 mmHg or more with the need for continuous medication; however, his hypertension is not currently evidenced by diastolic pressure predominantly 110 mmHg or more, or systolic pressure predominantly 200 mmHg or more.

4.  Prior to April 27, 2011, the Veteran's prostatitis was manifested by urinary frequency, to include daytime voiding intervals of less than one hour and awakening to void two times per night.  The Veteran also suffered from voiding dysfunction, to include wearing absorbent materials, which were changed two to four times per day.

5.  From April 27, 2011, the Veteran's prostatitis is manifested by urinary frequency, to include daytime voiding intervals of less than one hour, awakening to void more than five times per night, and requiring the wearing of absorbent materials, which must be changed more than four times per day.

6.  The evidence in this case does not show a marked interference with employment or frequent periods of hospitalization due to either of the Veteran's service-connected disabilities that are the subject of this appeal, so as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  ED was not incurred in or aggravated by active duty service, nor is it related to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2011).

2.  Prior to January 2, 2011, the criteria for a compensable evaluation for hypertension were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1 - 4.7, 4.21, 4.104, Diagnostic Code 7101 (2011).

3.  From January 2, 2011, the criteria for a disability rating in excess of 10 percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1 - 4.7, 4.21, 4.104, Diagnostic Code 7101 (2011).

4.  Prior to April 27, 2011, the criteria for a 40 percent disability rating for prostatitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1 - 4.7, 4.21, 4.115a, Diagnostic Code 7527 (2011).

5.  From April 27, 2011, the criteria for a 60 percent disability rating for prostatitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1 - 4.7, 4.21, 4.115a, Diagnostic Code 7527 (2011).

6.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  
The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to initial adjudications of the Veteran's claims, letters dated in January 2009 (increased ratings) and July 2009 (service connection) fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Board also notes that the July 2009 notice letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit overruled the Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Thus modified, VA must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This was accomplished by the January 2009 notice letter.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2008) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his appellate claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 
The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  He has repeatedly asserted that all of his medical treatment is provided by VA.  The Veteran's Virtual VA file has also been reviewed, and no relevant additional records have been associated with the Veteran's electronic file.  The Board also notes that the Veteran is in receipt of benefits from the Social Security Administration due to his age.  Finally, the Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to his claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  With respect to the Veteran's service connection claim, the record indicates that the Veteran participated in a VA examination in June 2010, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

With respect to the Veteran's increased disability rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran with appropriate VA examinations in April 2009 and June 2010.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The aforementioned VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.  See Barr, supra. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II.  Service Connection

The Veteran contends that he currently suffers from ED that is secondary to his service-connected hypertension, or aggravated by such.  The Board disagrees.

Governing Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a) (2011).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52, 744-52, 747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a claimant may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See Allen, 7 Vet. App. at 448.  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability).

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board notes that there was a recent amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets the standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439, 446-449 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  See 71 Fed. Reg. 52,745 (Sept. 7, 2006).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  See 38 C.F.R. § 3.159(a)(1) (2011).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159(a)(2) (2011).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Analysis

The Veteran contends that his currently diagnosed ED is either proximately due to, or permanently aggravated by, his service-connected hypertension.  Specifically, he contends that his hypertension medication is the cause of his current ED.  See Veteran's Claim, June 5, 2009.

The threshold criterion for service connection - on either a direct or a secondary basis, is the existence of a current disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the Veteran was first complained of ED in 2001 based on an April 2002 VA treatment note.  See VA Genitourinary Examination Report, June 30, 2010.  Further, review of the Veteran's VA treatment records reveal consistent complaints of ED.  Therefore, there is sufficient evidence he has current ED, and element (1) under Shedden and Wallin, have been satisfied.  See Shedden and Wallin, supra.

With respect to Shedden element (2), in-service disease or injury, the Veteran's service treatment records are completely negative for any complaint, treatment, or diagnosis of ED.  As such, the Veteran fails to establish element (2).  See Shedden, supra.  There is also no medical evidence of a nexus between the Veteran's current ED and his military service.  Accordingly, the Board will only address the theory of secondary service connection when deciding the issue presented on appeal, as this is the only theory reasonably raised by the evidence of record.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).

The Board again notes that the Veteran is service-connected for hypertension and thus meets Wallin element (2).  See Wallin, supra.

With respect to the question of secondary service connection nexus, Wallin element (3), the Board finds that secondary service connection is simply not in order.  There is no competent medical evidence of record that demonstrates a nexus between ED and the Veteran's service-connected hypertension.  See Velez, 11 Vet. App. at 158.  In fact, there is negative evidence against a finding of secondary service connection.  

The June 2010 VA examiner diagnosed the Veteran with hypertension, status post urethral stricture with previous dilations and continued self-dilations, urinary incontinence, testicular atrophy, benign prostatic hyperplasia, and ED.  It was noted that the Veteran's testosterone levels were below normal and his luteinizing hormone and follicle-stimulating hormone were elevated.  These findings, coupled with demonstrated testicular atrophy, indicated testicular failure.  The VA examiner stated that this would be the most significant cause of ED and until corrected, could not state that any other condition that the Veteran may have contributed to his ED without speculation.  It was also noted that the Veteran's other urological conditions (urethral stricture, urinary incontinence and benign prostatic hypertrophy) were not secondary to hypertension.  Further, the VA examiner noted that the Veteran had a long reported history of ED, which he claimed began in the 1960s, prior to his diagnosis of hypertension.  See VA Genitourinary Examination Report, June 30, 2010.

The Court has held that a VA medical examiner's conclusions were of "questionable probative value" when the examiner failed to consider certain relevant information.  See Mariano v. Principi, 17, Vet. App. 305, 312 (2003).  The probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  See Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  Here, the June 2010 VA examiner's nexus opinion was limited, in part, to speculation due to the Veteran's testicular atrophy. 

However, the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, as long as the examiner explains the basis for such an opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  An equivocal medical opinion may still be competent, and cannot be considered "non-evidence."  See Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008).  An etiological opinion, however, should be viewed in its full context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).  The Court has pointed out that an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  In summary, despite the speculative June 2010 VA medical opinion, the Board finds that the opinion sufficiently demonstrated a negative nexus between the Veteran's currently diagnosed ED and his service-connected hypertension.

With respect to secondary service connection by way of aggravation, there is no competent medical evidence of record that the Veteran's ED is aggravated by his service-connected hypertension.  On this point, the Board emphasizes that the Veteran's service-connected hypertension is rated as noncompensably and 10 percent disabling, providing strong evidence against the theory of aggravation. 

Finally, neither the Veteran nor his representative, without evidence showing that he or she has medical training or expertise, is competent to offer a medical opinion as to the existence of a secondary relationship in this case.  See 38 C.F.R. § 3.159(a)(2) (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  That is, the Veteran is indeed competent to report the date of onset of his ED; however, he is not competent to state that his ED, a condition requiring a medical diagnosis by a medical professional, is actually secondary to his service-connected hypertension.  The Veteran's claim fails on the basis of Wallin element (3), nexus.  See Wallin, supra.

Accordingly, the preponderance of the evidence is against the Veteran's ED claim on a secondary basis.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Increased Disability Ratings

The Veteran contends that his service-connected hypertension and prostatitis are more severely disabling than reflected by his currently assigned disability ratings.

Governing Law and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

Where, as here, entitlement to service connection has been established, but a higher initial disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Generally, "pyramiding," the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  See 38 C.F.R. § 4.14 (2011).  A single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

A.  Hypertension

Effective January 12, 1998, the criteria for evaluating hypertension were amended to include consideration of systolic blood pressure readings.  In this regard, a 10 percent evaluation is assigned for hypertensive vascular disease (hypertension and isolated systolic hypertension) with diastolic pressure predominantly 100 mmHg or more, or; systolic pressure predominantly 160 mmHg or more, or; minimum elevation for an individual with a history of diastolic pressure predominantly 100 mmHg or more who requires continuous medication for control.  A 20 percent rating is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 mmHg or more, or; systolic pressure predominantly 200 mmHg or more.  A 40 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 120 mmHg or more, while a 60 percent evaluation, the highest available schedular rating, is assigned for diastolic pressure predominantly 130 mmHg or more.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.

Explanatory Note (1) further indicated that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mmHg, or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mmHg, or greater with a diastolic blood pressure of less than 90 mmHg.  Explanatory Note (2) advises the rater to evaluate hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.

Diagnostic Code 7101 was again amended in 2006.  See 71 Fed. Reg. 52460 (Sept. 6, 2006) (effective Oct. 6, 2006).  This amendment simply added another explanatory note, which was to be used in the evaluation of cardiovascular disabilities.  Specifically, Explanatory Note (3) directed the rater to evaluate hypertension separately from hypertensive heart disease and other types of heart disease. 

The Board has also considered the applicability of other diagnostic codes contained in the Rating Schedule, but finds that none of these codes are applicable in the Veteran's case.

Prior to January 2, 2011

As noted above, the Veteran originally filed his claim of entitlement to an increased disability rating for hypertension on January 6, 2009.  The May 2009 rating decision presently on appeal continued the Veteran's previously assigned noncompensable disability rating until a subsequent March 2011 rating decision increased the Veteran's disability rating to 10 percent, effective January 2, 2011.  As such, the Board will review the evidence of record dated from one year prior to the date of the Veteran's claim (from January 6, 2008) through January 1, 2011, when his rating was increased.

Review of the Veteran's VA treatment records during this period reveal that the Veteran continued to take medication for his hypertension (arteriovascular) and that his hypertension was under good control.  A sample of the Veteran's blood pressure readings were noted as follows: July 3, 2008 = 150/70 mmHg; January 12, 2009 = 133/67 mmHg; February 26, 2009 = 145/69 mmHg; April 3, 2009 = 108/62 mmHg; May 14, 2009 = 157/72 mmHg; June 12, 2009 = 133/52 mmHg; November 16, 2009 = 177/78 mmHg; December 3, 2009 = 177/72 mmHg; February 18, 2010 = 115/59 mmHg; May 18, 2010 = 167/63 mmHg; June 1, 2010 = 134/54 mmHg; and December 9, 2010 = 191/72 mmHg.

The Veteran was afforded a VA examination for his hypertension in April 2009.  At that time, it was noted that he had a prior history of essential hypertension, first diagnosed in 1974.  At the time of the examination, the Veteran's hypertension medication included Lasix, Hydralazine, Nifedipine, and Lisinopril.  The VA examiner noted that the Veteran was asymptomatic concerning hypertension.  A chest X-ray obtained in 2008 showed evidence of mild cardiomegaly, though an echocardiogram performed in 2007 showed no evidence of left ventricular hypertrophy and the ejection fraction was 55 percent.  There was a suggestion of diastolic dysfunction of the left ventricle.  There was no history of congestive heart failure or coronary artery disease.  The Veteran had not had a stroke and there was no history of peripheral vascular disease.  Upon examination, the Veteran's blood pressure readings were as follows: left arm , sitting 108/62 mmHg; supine 130/60 mmHg; standing 130/60 mmHg.  The VA examiner noted that the Veteran was able to engage in activities of daily living without restrictions.  It was also noted that the Veteran's cardiac shadow on chest X-ray was at the upper limits of normal, but did state that the Veteran failed to show for an echocardiogram and a stress test.  The Veteran was diagnosed with essential hypertension.  See VA Examination Report, April 3, 2009.

Though the Board is aware of the elevated blood pressure reading taken in December 2010, overall, the evidence of record does not demonstrate that the Veteran's diastolic pressure was predominantly 100 mmHg or more, or that his systolic pressure was predominantly 160 mmHg or more.  In sum, the Board finds that the noncompensable disability rating assigned prior to January 2, 2011, adequately reflects the functional impairment associated with the Veteran's service-connected hypertension as there is no competent evidence of record showing he exhibits the symptomatology that is required for the assignment of an increased rating under Diagnostic Code 7101.  The findings needed for a compensable evaluation are not demonstrated in the evidence of record.
The Board acknowledges that the Veteran, in advancing this appeal, believes that his hypertension has been more severe than the assigned disability rating reflects for the period prior to January 2, 2011.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of a disability according to the appropriate Diagnostic Code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's hypertension has been provided by the medical personnel who have examined the Veteran and his medical records during the period in question and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the VA examination report and treatment notes) directly address the criteria under which the Veteran's hypertension has been evaluated. 


The Board has considered the Veteran's contentions; however, the competent medical evidence offering detailed descriptions of the Veteran's hypertension and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating whether a compensable evaluation is warranted prior to January 2, 2011.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the disability on appeal.  The preponderance of the most probative evidence does not support assignment of any higher rating.  The findings needed for the next higher evaluation are not currently demonstrated.  As the preponderance of the evidence is against the Veteran's increased rating claim, the benefit-of-the-doubt doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

The Board has also considered whether the Veteran is entitled to stated ratings during this time period; however, the evidence does not show a variance in the signs and symptoms of the Veteran's hypertension such that staged ratings are for application for this period.  See Hart, supra.

From January 2, 2011

In March 2011, the RO granted the Veteran's claim of entitlement to a compensable disability rating for hypertension and assigned a 10 percent disability rating, effective January 2, 2011.  The Veteran contends that his hypertension is more disabling than reflected by the 10 percent disability rating.

The evidence of record does not reflect a disability rating greater than 10 percent rating for hypertension from January 2, 2011.  See 38 C.F.R. § 4.7 (2011).  On January 2, 2011, the Veteran was seen in the VA Emergency Department with complaints of a severe headache for the prior two and a half weeks.  The Veteran rated his pain as 7/10.  On physical examination, the Veteran's blood pressure was measured as 189/72 mmHg.  Repeat blood pressure check was 186/90.  The examiner's assessment was headaches likely related to uncontrolled blood pressure versus rebound headaches or a combination of both.  The Veteran was given a prescription of Lasix and his prescription for hydralazine was renewed.  It was noted that he had been taking expired medication.  He was also instructed to stop taking ibuprofen and BC powders and to decrease his caffeine intake.  See VA Treatment Record, January 2, 2011.  Subsequent to his emergent care at VA, the Veteran demonstrated the following blood pressure readings: January 6, 2011 = 140/63 mmHg; January 31, 2011 = 168/66 mmHg, 149/76 mmHg, and 168/66 mmHg; and February 22, 2011 = 168/66 mmHg.

This evidence establishes that beginning on January 2, 2011, the Veteran experienced a worsening of his hypertension.  Blood pressure checks from that date forward routinely demonstrated systolic pressure above 160; however, there is neither medical evidence nor even a lay assertion of blood pressure readings with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, which are the criteria necessary to demonstrate a 20 percent disability rating.  Accordingly, the Board concludes the preponderance of the evidence is against a disability rating in excess of 10 percent for hypertension from January 2, 2011 to the present.  See 38 C.F.R. § 4.3 (2011).

The Board has also considered whether the Veteran is entitled to stated ratings during this time period; however, the evidence does not show a variance in the signs and symptoms of the Veteran's hypertension such that staged ratings are for application for this period.  See Hart, supra.

For the sake of economy, the Board will simultaneously discuss consideration of extraschedular ratings for hypertension, along with the remaining service-connected prostatitis, below.

B.  Prostatitis

Under current regulations, in effect since February 17, 1994, prostate gland injuries, infections, hypertrophy, and post-operative residuals are to be rated as voiding dysfunction or urinary tract infection, whichever is predominant.  See 38 C.F.R. § 4.115b, Diagnostic Code 7527.


Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  Urine leakage involves ratings ranging from 20 to 60 percent.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials, which must be changed less than 2 times per day.  A 40 percent rating contemplates leakage requiring the wearing of absorbent materials, which must be changed 2 to 4 times per day.  A 60 percent rating contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials, which must be changed more than 4 times per day.

Urinary frequency encompasses ratings ranging from 10 to 40 percent.  A 10 percent rating contemplates a daytime voiding interval between 2 and 3 hours, or awakening to void 2 times per night.  A 20 percent rating contemplates a daytime voiding interval between 1 and 2 hours, or awakening to void 3 to 4 times per night.  A 40 percent rating contemplates a daytime voiding interval less than 1 hour, or awakening to void 5 or more times per night. 

Finally, obstructed voiding encompasses ratings ranging from zero to 30 percent.  A zero percent rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.  A 10 percent rating contemplates marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post-void residuals greater than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc's per second); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.

The Board has also considered the applicability of other diagnostic codes contained in the Rating Schedule, but finds that none of these codes are applicable in the Veteran's case.



Prior to April 27, 2011

As noted above, the Veteran originally filed his claim of entitlement to an increased disability rating for prostatitis on January 6, 2009.  The May 2009 rating decision presently on appeal granted the Veteran's claim, increasing the prior noncompensable rating to 20 percent disabling, effective from January 6, 2009 (the date of claim.)  A subsequent rating decision in June 2011, increased the Veteran's disability rating again for prostatitis, from 20 percent to 40 percent disabling, effective April 27, 2011.  As such, the Board will review the evidence of record dated from one year prior to the date of the Veteran's claim (from January 6, 2008) through April 26, 2011, when his rating was increased.

A disability rating in excess of 20 percent for prostatitis, prior to April 27, 2011, required evaluation of voiding dysfunction or urinary tract infection, whichever was predominant.  The RO considered the predominant condition to be urinary incontinence and for this time period, the Board concurs.

The Veteran was afforded a VA examination in April 2009.  At that time, he described a urethral stricture that developed in 1967, which required catheterization.  The Veteran stated that he was again hospitalized in 1979 for a urethral stricture and required a catheter and was dilated.  He did well until 1985, when he again required dilation of the urethral stricture.  His last episode occurred in 2004 or 2005.  The Veteran also noted a history of benign prostatic hyperplasia dating back to 1985.  At the time of the examination, his medications included Flomax and Doxazosin.  He described no urinary hesitancy, but did experience some difficulty with urinary urgency and incontinence.  Ten to twelve times per month, he noted urinary incontinence.  He also indicated that he wore two absorbent pads for day.  He urinated approximately every two hours during the day and had nocturia at least two times per night.  See VA Examination Report, April 3, 2009.

Physical examination of the prostate gland was 1+ symmetrically enlarged and was slightly firmer to palpation than usual.  No nodularity was noted and there was no unusual tenderness.  The VA examiner diagnosed the Veteran with benign prostatic hyperplasia, status post surgical dilation of urethral stricture, urinary incontinence and testicular atrophy.  It was noted that the Veteran was able to engage in activities of daily living without restriction.  The VA examiner was unable to define any disabilities related to the genitourinary system that would interfere with the Veteran's ability to perform his usual employment.  Id.

The Veteran was subsequently seen in the VA Urology Clinic in May 2010, for an evaluation for a possible circumcision.  He was also noted to have a history of fossa navicularis.  The Veteran stated that his stream was okay and he continued to self-dilate.  He voiced no other voiding complaints.  See VA Treatment Record, May 17, 2010.

The Veteran was afforded a second VA examination in June 2010.  At that time, he again stated that he had been treated for urinary strictures for a number of years, dating back to 1967.  The Veteran reported that the most recent episode was about five or six years prior to the examination, which required dilation and this was done as an outpatient.  The Veteran stated that he did self-catheterize about every two weeks.  He complained of urinary incontinence for at least the prior 15 years and indicated that he wore five to six absorbent pads per day, wearing double pads when he went out.  He stated that he urinated during the day approximately every 20 to 30 minutes and then two times at night.  He stated that he did wear the absorbent pads at night.  He endorsed stress urgency if he did not use the restroom as soon as he had the urgency of urination.  He reported decreased flow but did not describe any dysuria or hematuria.  There were no constitutional symptoms related to the genitourinary tract such as lethargy, weakness, anorexia, weight loss or weight gain.  The Veteran stated he had some urinary tract infections in the past, but none recently.  See VA Examination Report, June 30, 2010.

As noted above, the Veteran has consistently reported that he experienced urinary frequency, to include daytime voiding intervals of less than one hour.  As noted above, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Here, the Veteran is certainly competent to report the frequency of his voiding, and the Board finds him credible to do so.  Based upon the findings noted in the VA treatment records as well as the Veteran's credible reports, the Board finds that the evidence of record more nearly approximates a 40 percent disability rating for the Veteran's prostatitis.

Accordingly, the Board concludes the preponderance of the evidence supports a disability rating of 40 percent for prostatitis prior to April 27, 2011.  See 38 C.F.R. § 4.3 (2011).

The Board has also considered whether the Veteran is entitled to stated ratings during this time period; however, the evidence does not show a variance in the signs and symptoms of the Veteran's prostatitis such that staged ratings are for application for this period.  See Hart, supra.

From April 27, 2011

In June 2011, the RO granted the Veteran's claim of entitlement to an increased disability rating for prostatitis and assigned a 40 percent disability rating, effective April 27, 2011.  The Veteran contends that his prostatitis is more disabling than reflected by the 40 percent disability rating.

On April 27, 2011, the Veteran was seen in the VA Urology Clinic for follow up treatment for fossa navicularis stricture, chronic prostatitis, urinary incontinence, and ED.  It was noted that the Veteran dilated stricture regularly with urethral meatal dilator, which worked well.  It was also noted that the Veteran experienced urinary incontinence requiring up to six absorbent pads per day.  See VA Treatment Record, April 27, 2011.

Additional evidence was also submitted by the Veteran, including a notarized statement from the Veteran's wife, a handwritten log regarding his urinary habits, store receipts for absorbent pads, and VA treatment records.  The submitted store receipts and pharmacy records confirmed the Veteran's frequent purchase of absorbent pads.  He also submitted a log that indicated he must change absorbent pads on average three to four times per day.  

Affording the Veteran the full benefit of the doubt, the Board finds that the evidence of record, starting April 27, 2011, supports a finding of a 60 percent disability rating for prostatitis.  It is clear that the Veteran suffers from significant urinary frequency requiring him to use absorbent pads, which must be changed more than four times per day.  See 38 C.F.R. § 4.115a, Diagnostic Code 7527 (2011).

The Board has also considered whether the Veteran is entitled to stated ratings during this time period; however, the evidence does not show a variance in the signs and symptoms of the Veteran's prostatitis such that staged ratings are for application for this period.  See Hart, supra.

For the sake of economy, the Board will simultaneously discuss consideration of extraschedular ratings for prostatitis, along with the service-connected hypertension, below.

C.  Extraschedular Ratings

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

Neither the Veteran nor his representative expressly raised the matter of entitlement to extraschedular ratings.  The Veteran's contentions have been limited to those discussed above, i.e., that his service-connected hypertension and prostatitis disabilities are more severe than are reflected by the currently assigned ratings.  See Brannon v. West, 12 Vet. App. 32 (1998) [while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant].  Moreover, the Veteran and his representative have not identified any factors which may be considered to be exceptional or unusual with respect to the service-connected disabilities and the Board has been similarly unsuccessful.

The record does not show that the Veteran has required frequent hospitalizations for his service-connected hypertension or prostatitis.  There is no unusual clinical picture presented, nor is there any other factor which takes the disabilities outside the usual rating criteria.

In short, the evidence does not support the proposition that the Veteran's service-connected hypertension and prostatitis present such an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).


ORDER

Entitlement to service connection for ED, to include as secondary to service-connected hypertension, is denied.

Entitlement to a compensable disability rating for hypertension, prior to January 2, 2011, is denied.

Entitlement to a disability rating in excess of 10 percent for hypertension, from January 2, 2011, is denied.

Entitlement to a disability rating of 40 percent for prostatitis, prior to April 27, 2011, is granted, subject to the statutes and regulations governing the payment of monetary benefits.

Entitlement to a disability rating of 60 percent for prostatitis, from April 27, 2011, is granted, subject to the statutes and regulations governing the payment of monetary benefits.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


